             Case 5:19-cv-01368-FB Document 25 Filed 04/03/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 DAVID E. SEITZ,                                  §
                                                  §
        Plaintiff/Counter-Defendant,              §
                                                  §
                                                  §
 v.                                               §            Civil Action No. 5:19-cv-1368
                                                  §
 A.O. SMITH CORPORATION,                          §
                                                  §
        Defendant/Counter-Plaintiff.              §
                                                  §

               JOINT REPORT ON ALTERNATIVE DISPUTE RESOLUTION

TO THE HONORABLE COURT:

       Plaintiff/Counter-Defendant David E. Seitz (“Seitz”) and Defendant/Counter-Plaintiff

A.O. Smith Corporation (“A.O. Smith”) file this Joint Report on Alternative Dispute Resolution

pursuant to Local Rule CV-88 and the Court’s Scheduling Order, and would respectfully show the

following:

       1.       The parties believe that alternative dispute resolution is appropriate in this case.

The person responsible for settlement negotiations on behalf of the Plaintiff is David E. Seitz,

along with counsel. The people responsible for settlement negotiations on behalf of A.O. Smith

are Brian Cothroll and Rebecca Kennedy, along with counsel.

       2.       The parties have engaged in preliminary discussions regarding a mediation, but

have not yet agreed on a mediator or a date for a mediation.

       3.       In addition, the parties will exchange written settlement offers and responses, as

required by the Court’s Scheduling Order.
         Case 5:19-cv-01368-FB Document 25 Filed 04/03/20 Page 2 of 3




DATED:      April 3, 2020.
                                          Respectfully submitted,

                                          DAVIS & SANTOS, P.C.

                                      By: /s/ Jay Hulings
                                          Jason M. Davis
                                          State Bar No. 00793592
                                          Email: jdavis@dslawpc.com
                                          Jay Hulings
                                          State Bar No. 24104573
                                          Email: jhulings@dslawpc.com
                                          719 S. Flores Street
                                          San Antonio, Texas 78204
                                          Tel: (210) 853-5882
                                          Fax: (210) 200-8395

                                          LAW OFFICES OF STEVE A. BRYANT, P.C.

                                          Steve A. Bryant
                                          State Bar No. 03277900
                                          Email: sab@sabryant.com
                                          3243 Canterbury Ln.
                                          Montgomery, TX 77356-8943
                                          Tel: (936) 448-7672
                                          Fax: (800) 732-0588

                                          ATTORNEYS FOR PLAINTIFF DAVID
                                          E. SEITZ


                                          LIGHTFOOT, FRANKLIN & WHITE, LLC

                                      By: /s/ Brian C. Boyle
                                         Brian C. Boyle
                                         State Bar No. 24045543
                                         Email: bboyle@lightfoolaw.com
                                         Charles M. Stam
                                         State Bar No. 24106462
                                         Email: cstam@lightfootlaw.com
                                         1885 St. James Place, Ste. 1150
                                         Houston, Texas 77056
                                         Tel: (713) 960-1488
                                         Fax: (713) 960-8991

                                          ATTORNEYS FOR DEFENDANT
                                          A.O. SMITH CORPORATION

                                      2
          Case 5:19-cv-01368-FB Document 25 Filed 04/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I certify that on the 3rd day of April 2020, the foregoing document was electronically
filed with the Clerk of the Court using the CM/ECF system and all counsel of record will
receive an electronic copy via the Court’s CM/ECF system.

 Brian C. Boyle                                               Overnight Mail
 Charles M. Stam                                              Certified Mail-RRR
 LIGHTFOOT, FRANKLIN & WHITE, LLC                             Facsimile
 1185 St. James Place, Ste. 1150                      X       E-mail
 Houston, Texas 77056
 Email: bboyle@lightfootlaw.com
 Email: cstam@lightfootlaw.com
 Attorneys for Defendant
                                                      /s/ Jay Hulings
                                                      Jay Hulings




                                                3
